                Case 1:19-mj-02038-JS Document 1 Filed 07/24/19 Page 1 of 10 PageID: 1




                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE                               ; )   •;   .. ,
                                                                                           ••     •,   t




UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )
                                             )
ADAM SHAWLEY                                 )
                                             )


       The undersigned complainant, being duly sworn, states:

                                          COUNT ONE
                      Theft From a Federally Licensed Firearms Dealer

       On about May 29, 2019, in the District of Maine, defendant

                                      ADAM SHAWLEY

unlawfully took from the premises of The Money Shop at 220 Elm Street G, Newport, Maine

04953, a federally licensed firearms dealer, firearms that bad been shipped and transported in

interstate and foreign commerce, specifically: (1) a Taurus brand, Curve model, .380 caliber

pistol with the serial number 1D089074, (2) a Smith & Wesson brand, 637 model, .38 caliber

revolver with the serial number CZNl 108, and (3) a Beretta brand, 92S model, 9mm caliber

pistol with the serial number X42253Z.

       All in violation of Title 18, United States Code, Sections 922(u) and 924(i)(l).
                Case 1:19-mj-02038-JS Document 1 Filed 07/24/19 Page 2 of 10 PageID: 2




       The complainant states that this complaint is based on the attached affidavit, which is

incorporated by reference herein.




                                     JzBr&
                                     Special Agent
                                     ATF



SWORN AND SUBSCRIBED TO before me
This 27th day of J11n:e, 2019 in Bangor.




     C.SON
   TED STATES MAGISTRATE nJDGE




                                             ·•
                  Case 1:19-mj-02038-JS Document 1 Filed 07/24/19 Page 3 of 10 PageID: 3




                   Al'FIDAVIT IN SUPPORT OF CRmflNAL COMPLAINT

          I, Special Agent Justin Blais, having been duly sworn, state as follows:

 l.       1 am a special agent for the Bureau of Alcohol Tobacco Firearms and Explosives (ATF)

and have been so employed since July 16, 2017. Prior to my employment with ATF, I served as a

police officer for the town of Farmington, Maine for a period of four years. I am a graduate of the

Federal Law Enforcement Training Center's Criminal Investigator Training Program and the ATF

National Academy. My formal training included investigation of firearms and narcotics related

offenses, among other crimes.

2.        I submit this Affidavit in support ofa criminal complaint charging Adam Shawley with

one count of Theft From a Federally Licensed Firearms Dealer, in violation of 18 U.S.C. §§ 922(u)

and 924(i)(l).

3.        I make this Affidavit based on my personal investigation, my training and experience, and

my review of relevant documents and conversations that I have had with other law enforcement

agents.

              THEFT FROM A FEDERALLY LICENSED FIREARMS DEALER

4.        On approximately June 9, 2019, the Newport Police Department received a call from The

Money Shop, a licensed firearms dealer located at 220 Elm Street G, Newport ME 04953, stating

that they had discovered three (3) firearms bad been stolen from their shop on May 29, 2019.

5.        Officers from the Newport Police Department responded to The Money Shop and a theft

report was taken. Toe Money Shop owner, Lee Ann Shawley, told law enforcement that the

firearms were stolen by her son, Adam Shawley. Ms. Shawley stated that the firearms had been

stolen from the firearms display cabinet The three firearms were as follows: (1) a Taurus brand,

Curve model, .380 caliber pistol with the serial number 1D089074, (2) a Smith & Wesson brand,
                Case 1:19-mj-02038-JS Document 1 Filed 07/24/19 Page 4 of 10 PageID: 4




637 model, .38 caliber revolver with the serial number CZNI 108, and (3) a Beretta brand, 92S

model, 9mm caliber pistol with the serial number X42253Z.

6.      Officers from the Newport Police Department retrieved a copy of lbe Money Shop's

security video dated May 29, 2019. The video shows a male come into the shop, go behind the

counter, take three (3) items from the firearms display, and leave the store without paying. '!be

defendant's mother stated that the male on the video is her son. She also confirmed that the stolen

firearms were taken from the cabinet where the defendant removed the three items. Further, the

officers.reviewed a booking photo of the defendant and confirmed that the male in the video is the

same person. Finally, I have received a copy of the security video. I compared the male on the

video with a Maine Bureau of Motor Vehicles photograph of Adam Shawley and confirmed that

it is the same person.

7.     I queried The Money Shop through the ATF Federal Licensing System and confirmed that

The Money Shop is a federally licensed fireanns dealer. The Money Shop had a valid license on

May 29, 2019.

8.     I have consulted with an ATF nexus expert and confirmed that the handguns stolen from

The Money Shop were manufactured outside the District of Maine.




                                                2
                Case 1:19-mj-02038-JS Document 1 Filed 07/24/19 Page 5 of 10 PageID: 5




                                         CONCLUSION

9.     Based on the foregoing facts, I respectfully submit that probable cause exists to issue a

criminal complaint charging Adam Shawley with one count of violating 18 U.S.C. §§ 922(u) and

924(i)(l).

       I, SA Justin Blais, hereby swear under oath that the information set forth in this affidavit

is true and correct to the best of my knowledge, information, and belief, and I make this oath

under penalties of perjury.

                                      }zJ::____________
                                      Special Agent
                                      ATF


Subscribed and sworn to before me this 2T11 dar,.of 1wie·, 2019 at Bangor.



                                     Jo -.C. Nivison
                                     U · ed States Magistrate Jucige




                                                                utyClerk




                                                 3
                           Case 1:19-mj-02038-JS Document 1 Filed 07/24/19 Page 6 of 10 PageID: 6




                                           ,Clerk

                                                          Synopsis

 r Nam~:                                               I Adam Shawley                  .   .
                                       - ~ ~ - - ··----··--·                 .. - --       ':· ·.:   r, • -·-·
 • Address:     , _ ',.                                 Newport, Maine
 I (City & State Qnly) ._ . .. ·
t                     ......,; -   .


j Y~r of Birth an~ .~-ge:::--:-· -_-_--------1985/33
: Violations:
                                                                    - - - -~~~~===:: ==~~~~---~---:~~::::.:
                           Count 1: Theft of a Firearm from and federal Firearms
                           Licessee,18 U.S.C. 922(u) (Class C Felony, 18 U.S.C. §
                           3559(b)(3)}.
~---···
Penalties:
           ------------+=~.=..u,;~~-------               -----
                           Count 1: Not more than 10 years imprisonment. a
                           $250,000 fine, or both. 18 U.S.C. 924(i)(l).
-----------------+----------------------
 Supervised Release: Count 1: Not more than 3 years. 18 U.S.C. §3583(b)(2).

    Ma."'timnm Term oflmprisonment for                  Count 1: 2 years; 18 U.S.C.§ 3583(e)(3).
    Violation of Supervised Release:
    Maximum Add'I Term of Supervised                   Count 1: 3 years, less any term of imprisonment
    Release for Violation of Supervised                imposed upon revocation of supervised release;
    Release:                                           18 U.S.C.§ 3583(h).
-·          --·· ·-----------------·--------. ---··--··- -·----
Defendant's Attorney:         NIA
1--------      - - - - - - - - - - - J\TF,
Primary Investigative Agency and Case
                                      ---    - · - - -------··· ·--
                                           SJ\ Justin Blais
 Agent Name:
Detention Status_:__________Arres--t-warr_an_t to-is-su-e--

i----·-----·------- ----·-----·--- - - - - - - - - - - - - 1
    J!'oreign National:                               INo
Thr~ign Consular No-ti·-.fi-1c_a_ti-.o_n_P_r_o_VI-.d_e_d_:. . .,_N_A
                                                                   _____ -   - - - - - - - ·· ---··· - - --

Coutities~-------------+-P-e-no_b_s-co_t__________ - - - - - · ·--·- ·-

1 - - - - - - .....
    AUSA:                                              McCormack
                                                                                                      -------
1----- ----·-·-- ·---··--- -· ---~------··-- - -                                               ··----·---
    Guidelines apply? YIN                              Yes
                                                    --- Yes____________ ·
    Victim Case:

    Corporate Victims Owed Restitution:                No                                      ·-     ·· ·       _=j
L"essments:                                . ~ 0 0 per cowit, 18 U.S.C. § 3013(aj{2)(;\)---~                       _J
                    Case 1:19-mj-02038-JS Document 1 Filed 07/24/19 Page 7 of 10 PageID: 7




                             Related Case Sheet (Not For Publication)

                                                                                                         ,---!.
 Name of Case:                                United States v. Adam Sha*ley:'L?:• ·. ·. -·.   .   . ..
                                                                                                   ~




                                                                         ...
l Is this defendant a current             I
                                  or former N                                     ..
j member of any bar? YIN
ICaption of any related case(s):           None

! Caption of any related search            NIA
 warrant(s):


 Target letter sent to this person
 resulting in appointment of counsel?
 YIN         ..
                                          IN                                                                  I

                                                         ·-
                Case 1:19-mj-02038-JS Document 1 Filed 07/24/19 Page 8 of 10 PageID: 8




                             UNITED STATES DISTRICT COURT
                                                                                        ... .   ~



                                      DISTRICT OF MAINE


  UNITED STATES OF AMERICA                     )
                                               )
         v.

 ADAM: SHAWLEY
                                               )
                                               )
                                               )
                                                      Magistrate Case No. \:   \<l-'t
                                                                                   «J!)..06 .J'(/J
                                                      18 U.S.C. §§ 922(u) and 924 (1)
                                               )


                                       MOTION TO SEAL

         NOW CO:MES the United States of America. by and through Halsey B . .Frank, United

 States Attorney for the District of Maine, and Andrew McCormack, Assistant United States

 Attorney, and respectfully moves for an Order sealing the warrant, complaint, affidavit, synopsis,

 this motion and any Order hereon, pending the arrest of the defendant. Disclosure of these

. documents in advance oftbe defendant's arrest could hinder his apprehension and result in

 heightened officer safety risks associated with his apprehension.

        AJ; an exception to any sealing Order, the Government requests that the officers and

 agents involved in this investigation be permitted to enter the warrant into the National Crime

 Information Center ("NCIC") database and provide a copy of the same to any officer or agent

 who is assisting in the apprehension of the defendant or who apprehends the defendant and

 requests confirmation of the exi~1ence of the warrant.

        WHEREFORE, the United States respectfully the Court grant this motion, and Order the
               Case 1:19-mj-02038-JS Document 1 Filed 07/24/19 Page 9 of 10 PageID: 9




warrant, complaint, affidavit, synopsis, this motion and any Order hereon sealed pending the

arrest of the defendant, except as indicated above.

                                              Respectfully submitted.,




                                              BY:

                                              ANDREW
                                             Assistanl United States Attomey

Dated: June 27, 2019
            Case 1:19-mj-02038-JS Document 1 Filed 07/24/19 Page 10 of 10 PageID: 10



 AO 442 (Rev. 01/09) Am:51 Wal'Tllllt




                                           UNITED STATES DISTRICT COURT                                              2819 JUN 27 PH 3: 35
                                                                      for the
                                                                 District of Maine

                    United States of America                            )
                                   v.                                   )
 ADAM SHAWLEY                                                           )
                                                                        )
                               Defendant                                )

                                                          ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)          ADAM SHAWLEY
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment               a    Superseding Indictment         CJ lnfonnation        n   Superseding Infonnation           ,f Complaint
0 Probation Violation Petition                a   Supervised Release Violation Petition        a Violation Notice a             Order of the Court

This offense is briefly described as follows:

 Title 18 U.S.C. Sections 922(u) and 924(i) ~ Theft From a Federally Licensed Firearms Dealer




Date:    06/27/2019


City and state:      ~~ngor, M_ai_n_e__                                              John C.
                                                                                                        ti~---
                                                                                                    ing officer's signature

                                                                                                  vison, U.~. Ma~istrate_ J u d ~
                                                                                                  Printed name and title


                                                                    Return
          This warrant was received on (date)                          _ , and the person was arrested on (date)
at (city and state)

Date:
                                                                                               Arresting officer's sig11ature



                                                                                                  Printed name and title--
